Citation Nr: 0706726	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  02-03 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to increased rating for allergic 
rhinosinusitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active service from October 1951 to October 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claims.  In 
August 2003, the Board remanded the claims for additional 
development.  


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder 
(PTSD).

2.  The veteran's allergic rhinosinusitis is productive of 
complaints of recurrent nasal stuffiness, sneezing episodes, 
and watery discharge; but is not shown to be productive of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2006).

2.  The criteria for a rating in excess of 10 percent for 
allergic rhinosinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.97, 
Diagnostic Code 6513 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD as a result of participation in combat during the Korean 
War.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002).

However, pertinent case law also provides that 38 U.S.C.A. § 
1154(b) does not create a presumption of service connection 
for a combat veteran's alleged disability, and that the 
veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).  

The veteran's DD214 shows that he was awarded a Combat 
Infantryman Badge, and a DD Form 215 (correction to DD Form 
214) notes receipt of a Purple Heart.  Given the foregoing, 
the veteran's participation in combat is established.  
However, in light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, his participation in combat will not be 
further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has PTSD.  Of particular note, in an 
April 2001 VA PTSD examination report, the physician ruled 
out PTSD and assigned Axis I diagnosis of dysthymia.  This VA 
examination report is afforded a great deal of probative 
value, as it includes a detailed summary of the veteran's 
medical history, and it indicates that it is based on a 
review of the claims file.  See generally Hampton v. Gober, 
10 Vet. App. 481 483 (1997) (noting that a medical examiner 
must consider the records of prior medical examinations and 
treatment in order to ensure a fully informed opinion); 
Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
Specifically, the physician stated that, based on the 
veteran's history, records and evaluations, that he does not 
fulfill the diagnostic criteria for PTSD.  

In reaching this decision, the Board has considered a number 
of notations of PTSD contained in certain VA progress notes, 
dated between 2004 and 2005, reports from Angel M. Rivera, 
M.D., dated between 1998 and 1999, and a report from Fernando 
Entenza Cabrera, M.D., dated in 2000.  However, the probative 
value of this evidence is greatly reduced by the fact that 
none of these notations are shown to have been based on a 
review of the claims file, or any other detailed and reliable 
medical history.  See Prejean v. West, 13 Vet. App. 444, 448-
9 (2000) (factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion).  The Board 
further points out that the VA progress notes in issue, and 
Dr. Cabrera's reports, contain notations of depression, 
and/or a depressive disorder, that are in accord with the 
diagnosis in the April 2001 VA examination report.  In this 
regard, the claims file includes reports from Dr. Luis M. 
Polo (aka "Clinic of Dr. Padro and Associates"), dated in 
2001, which show complaints that included depressive 
symptoms.  However, no diagnosis was provided.  The Board has 
also considered that the veteran's participation in combat 
has been established, however, the Court has held that 38 
U.S.C.A. § 1154 does not alter the fundamental requirement of 
a diagnosis, or a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  Accordingly, the Board finds that that 
the preponderance of the evidence shows that the veteran does 
not have PTSD, and that the claim must be denied.  

The Board has considered the veteran's assertions.  The Board 
points out that although the veteran's arguments and reported 
symptoms have been noted, the issue in this case ultimately 
rests upon interpretations of medical evidence and 
conclusions as to the veteran's correct diagnosis.  Lay 
persons, untrained in the field of medicine, are not 
competent to offer such an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board has determined that service connection for 
the claimed condition is not warranted.  To that extent, the 
contentions of the veteran to the contrary are unsupported by 
persuasive evidence.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  Increased Rating

The veteran argues that an increased rating is warranted for 
his allergic rhinosinusitis.  

In a rating decision, dated in February 1959, the RO granted 
service connection for sinusitis, evaluated as 10 percent 
disabling.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The RO 
subsequently recharacterized the veteran's disability as 
allergic rhinosinusitis. 

In January 2001, the veteran filed a claim for an increased 
rating.  In June 2001, the RO denied the claim.  The veteran 
has appealed.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's allergic rhinosinusitis has been evaluated 
under 38 C.F.R. § 4.97, DC 6513.  Under DC 6513, a 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent evaluation is warranted for three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1 (2006), a VA examination report, dated in 
1964, contains a diagnosis of chronic allergic 
rhinosinusitis.  Private medical reports, dated between 1998 
and 1999, show treatment for complaints of congestion, 
sneezing, nasal pruritis and discharge.  

The relevant medical evidence consists of VA and non-VA 
reports, dated between 2000 and 2005.  See 38 C.F.R. 
§ 3.400(o)(2) (2006).  This evidence includes reports from 
Dr. Rivera, dated in 2000, which indicate that the veteran 
was using Claritin and Nasonex, and that he had vasomotor 
rhinitis.  Another report from Dr. Rivera notes chronic 
rhinitis.  A November 2000 report from Dr. Cabrera notes 
allergic rhinitis and sinusitis by history.  

A VA examination report, dated in April 2001, shows that the 
veteran complained of a history of nasal discharge and 
obstruction, an earache, mostly on the right side, and 
purulent discharge.  He reported using antihistamines and 
decongestants.  On examination, the septum was midline.  The 
mucosa looked normal.  There was no tenderness, purulent 
discharge, or crusting.  The diagnosis was sinusitis, 
suspected.  

A VA examination report, dated in November 2004, shows that 
the veteran complained of recurrent nasal stuffiness and 
sneezing episodes.  He also complained of a watery discharge.  
He denied dyspnea.  Recurrent allergies, and occasional 
headache, were noted.  The report indicates that the 
veteran's symptoms were not productive of incapacitation.  On 
examination, there was some nasal obstruction, and the nasal 
turbinates were congested and of a bluish color with a watery 
discharge.  There was no tenderness, purulent discharge, or 
crusting.  The diagnosis was allergic rhinitis.  In an 
addendum, the examiner noted that there was no evidence 
describing the veteran's nasal condition as "severe," or 
"in any way incapacitating."  The examiner further stated 
that it was "quite evident" that the veteran has not been 
treated for incapacitating episodes of rhinitis, nor has he 
been found to have severe and frequent headaches, purulent 
discharge, crusting reflecting purulence, or prolonged 
treatment with antibiotics.  The examiner stated that the 
veteran's complaints did not reflect any significant degree 
of severity and were definitely not incapacitating.  

VA progress notes, dated between 2004 and 2005, note use of a 
nasal spray (Flunisolide).  

The Board finds that the claim must be denied.  The veteran 
has complained of symptoms that include recurrent nasal 
stuffiness, sneezing episodes, and a watery discharge.  The 
medical evidence shows treatment for nasal symptoms in 2000, 
with no evidence of treatment thereafter, other than use of 
medication in the VA progress notes, dated between 2004 and 
2005.  Overall, the evidence does not show that the criteria 
for an increased rating have been met.  The most recent 
examination report is the VA examination report dated in 
November 2004.  This report is considered most probative of 
the veteran's current condition.  Francisco.  This report 
shows that the diagnosis was rhinitis, and in an addendum, 
the examiner indicated that the veteran's nasal condition was 
not severe or incapacitating, nor did he have a history of 
such nasal symptoms.  In addition, he indicated that the 
veteran's symptoms were not productive of severe and frequent 
headaches, purulent discharge, crusting reflecting purulence, 
nor were these symptoms found on examination.  The examiner 
indicated that the veteran had not had prolonged treatment 
with antibiotics.  He stated that the veteran's complaints 
did not reflect any significant degree of severity and were 
definitely not incapacitating.  

In summary, the evidence is insufficient to show that the 
veteran has three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Accordingly, the veteran's claim of entitlement to 
an increased rating for service-connected allergic 
rhinosinusitis, currently evaluated as 10 percent disabling, 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert.


III.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in March 2001 and March 2004, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The March 2001 VCAA 
letter was mailed to the appellant prior to the initial RO 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was afforded sufficient notice in 
June 2006, as well as in a March 2006 supplemental statement 
of the case.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Dec. 21, 2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service records, service medical 
records, and VA and non-VA medical reports.  In this regard, 
an attempt to obtain records from Jose A. Agusto Rodriguez, 
M.D., in July 2004, was returned as undeliverable.  In 
October 2004, the office of Vivian Urdaz, M.D., reported that 
the veteran's file had been inactive since 1986, and that no 
relevant records existed.  The veteran has been afforded VA 
examinations for the disabilities in issue.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent for allergic rhinosinusitis 
is denied. 


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


